Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 3, 2022, the following has occurred: claim(s) 1, 3, 9, 20, 22-23, and 25 have been amended and claim(s) 11, 17, 21, and 24 have been cancelled. Now, claim(s) 1-3, 5-9, 12, 14-15, 18, 20, 22-23, and 25 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-9, 12, 14-15, 18, 22-23, and 25 are rejected under 35 U.S.C.101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites acquiring first parameter values that describe a current situation of the medical system from an acquisition device of the medical system, wherein the acquisition device acquires the first parameter values based on a camera, a barcode of one or more objects of the medical system, an RFID tag of the one or more objects of the medical system, or any combination thereof, wherein the first parameter values comprise a presence, a setting, or the presence and the setting of one or more objects of the medical system, and wherein the one or more objects of the medical system comprise a consumable, an instrument, a device, a tool, an operating table, an x-ray scanner, an anesthesia system, a monitor, an instrument table, an ultrasound scanner, a person, a ventilator, a cable, tubing, or any combination thereof; automatically determining, by a processor, a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameter values; comparing, by the processor, the first parameter values and the corresponding second parameter values; and automatically setting, by the processor, a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differ from the corresponding second parameter values, wherein the diagnostic device is an x-ray machine, and wherein the processor is configured to set a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is other than reciting "a medical system", "a camera", "a database", "an RFID tag", "an acquisition device", and “by the processor” to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "a medical system", and "a camera" language, the "determining" function in the context of this claim encompasses a user making a decision based on presented information the medical procedure that is to be performed. Similarly, but for the "a database" language, the "comparing" function in the context of this claim encompasses a user comparing parameter values. Finally, but for “by the processor” language, the “setting” function in the context of this claim encompasses a user selecting a value based on comparing the parameter values. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the "a medical system", "a camera", "a database", "an RFID tag", "an acquisition device", and “by the processor” (i.e., "The ventilator 15 and the tube 17 are representative of all the possible objects that jointly describe the entire current situation in which the medical system finds itself. Such objects are also deemed to include other devices or supply systems (e.g., including cables and tubing) and people." in Specification [0030] and "If the system has now sufficiently recognized the situation, the system may retrieve or provide one or more corresponding data records from a database that is, for example, integrated in the data processing device 19." in Specification [0035].). Claim 1 also recites the "a medical system", "an acquisition device" and "a camera" to "acquiring first parameter values". These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution, data gathering functions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer components to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, storing and retrieving data from memory is recognized as well- understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well- understood, routine, and conventional activity of a general-, purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 2-3, 5-8, 17-18, 23, and 25 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 2 merely describes that the contents of the medical system. Claim 3 merely describes the situation that a notification is outputted. Claim 5 merely describes that an RFID tag is attached to the objects and how the first parameter values are collected. Claim 6 merely describes the origin of the corresponding second values. Claim 7 merely describes the process for acquiring the second parameter corresponding values. Claim 8 merely describes identifying the object type and checking to see if the object is available. Claim 17 merely describes the diagnostic device. Claim 18 merely describes when the parameter values can be acquired. Claim 23 merely describes repeating the procedure for another time and storing the subsequent values. Claim 25 merely describes setting a controller based on acquired information.
Claim 9 recites an acquisition device configured to acquire first parameter values that describe a current situation of the medical system, wherein the acquisition device acquires the first parameter values based on a camera, a barcode of one or more objects of the medical system, an RFID tag of the one or more objects of the medical system, or any combination thereof, wherein the first parameter values comprise a presence, a setting, or the presence and the setting of the one or more objects of the medical system, and wherein the one or more objects of the medical system comprise a consumable, an instrument, a device, a tool, an operating table, an x-ray scanner, an anesthesia system, a monitor, an instrument table, an ultrasound scanner, a person, a ventilator, a cable, tubing, or any combination thereof; a data processor configured to: automatically determine a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameter values; and compare the first parameter values and the corresponding second parameter values; and a controller configured to: automatically set a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values, wherein the diagnostic device is an x-ray machine, and wherein the diagnostic device comprises set of a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values.
These limitations as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is other than reciting "a medical system", "a camera", "a database", "an RFID tag", "a controller configured to", "a data processor configured to" and "an acquisition device" to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "a data processor configured to" language, the "determine" function in the context of this claim encompasses a user making a decision based on presented information the medical procedure that is to be performed. Similarly, but for "a data processor configured to" language, the "compare" function in the context of this claim encompasses a user comparing parameter values. Finally, but for "a controller configured to" language, the "set" function in the context of this claim encompasses a person adjusting a setting based on received and compared information. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the "a medical system", "a camera", "a database", "a data processor", "an RFID tag", "a controller", and "an acquisition device" (i.e., "The ventilator 15 and the tube 17 are representative of all the possible objects that jointly describe the entire current situation in which the medical system finds itself. Such objects are also deemed to include other devices or supply systems (e.g., including cables and tubing) and people." in Specification [0030] and "If the system has now sufficiently recognized the situation, the system may retrieve or provide one or more corresponding data records from a database that is, for example, integrated in the data processing device 19." in Specification [0035].). Claim 9 also recites the "an acquisition device" and "a camera" to "acquire first parameter values". These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution, data gathering functions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer components to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, storing and retrieving data from memory is recognized as well- understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well- understood, routine, and conventional activity of a general-, purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 12, 14-15, 20, and 22 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 11 merely describes the diagnostic device further. Claim 12 merely describes the parameter values further. Claim 14 merely describes that an RFID tag is attached to the objects and how parameter values are collected. Claim 15 merely describes the origin of corresponding values. Claim 19 merely describes setting a parameter to a computer device. Claim 20 merely describes when the parameter values can be acquired. Claim 22 merely describes setting a scanner based on acquired information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al. (U.S. Patent Pre-Grant Publication No. 2017/0177807) in view of Chowdhary et al. (U.S. Patent Pre-Grant Publication No. 2013/0285826) in further view of Hsieh et al. (U.S. Patent Pre-Grant Publication No. 2018/0144466).
As per independent claim 1, Fabian discloses a method for operating a medical system, the method comprising: acquiring first parameter values that describe a current situation of the medical system from an acquisition device of the medical system (See Paragraph [0114]: A specific location, can be an operating room, the procedure is able to collect patient vitals data, tracking data, patient and employee facial or voice recognition, wearable RFID, and patient and employee geo-location data within the medical facility.), wherein the acquisition device acquires the first parameter values based on a camera, a barcode of one or more objects of the medical system, an RFID tag of the one or more objects of the medical system, or any combination thereof (See Paragraph [0094]: Various video algorithms may be employed along with video compression to enhance the user experience, and as well, cameras and RFID tags may be deployed throughout a hospital facility in order to enhance the ability to track patient and surgical procedure assets along with medical staff personnel and assets, which the Examiner is interpreting the inclusion of the cameras and RFID tags to encompass the claimed portion.), wherein the first parameter values comprise a presence, a setting, or the presence and the setting of one or more objects of the medical system, and wherein the one or more objects of the medical system comprise a consumable, an instrument, a device, a tool, an operating table, an x-ray scanner, an anesthesia system, a monitor, an instrument table, an ultrasound scanner, a person, a ventilator, a cable, tubing, or any combination thereof (See Paragraphs [0094]-[0095]: Various video algorithms may be employed along with video compression to enhance the user experience, and as well, cameras and RFID tags may be deployed throughout a hospital facility in order to enhance the ability to track patient and surgical procedure assets along with medical staff personnel and assets, and client administrator data aggregation, which the Examiner is interpreting the inclusion of the cameras and RFID tags to encompass the claimed portion.); and comparing, by the processor, the first parameter values and the corresponding second parameter values (See Paragraphs [0114]-[0115]: The user interface collects and distributes data to and from the administrator, employee and patient for the duration of the scheduled procedure, the specific location of the procedure within the medical facility has the capability to collect data that includes patient vitals data, tracking data, patient and employee facial recognition, and patient and employee geo-location data within the medical facility, and the procedure review data can comprise procedure tracking data that is aggregated and analyzed, which the Examiner is interpreting the tracking data aggregation and analyzation to encompass when combined with the second parameter values of Chowdhary as described below would encompass the claimed portion.).
While Fabian teaches the method as described above, Fabian may not explicitly teach automatically determining, by a processor, a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameter values; and automatically setting, by the processor, a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values, […].
Chowdhary teaches a method for automatically determining, by a processor, a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameter values (See Paragraphs [0032]-[0033]: The time for a predetermined event for a particular tracked medical device (e.g., by use of a unique identifier) to provide an indication that the time for the predetermined event is arriving or has arrived, the monitoring station can be configured to request confirmation that the predetermined event has been completed and in the event that no confirmation is provided, a periodic follow up with subsequent requests for confirmation, and the monitoring station can be configured to store information corresponding to a physical location of the tracked medical device, information can be identified on a medical device's location from a stored information area, which the Examiner is interpreting to encompass the claimed portion when combined with the parameter values of Fabian); and automatically setting, by the processor, a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values (See Paragraphs [0036]-[0039]: The tracking device is used to identify when a tracked medical device is removed from service based on the amount of time the tracked medical device that includes identification of a first point in time at which the tracked medical device has been calibrated, validated, and placed into service, activation of the tracking device may also include setting or scheduling a second point in time at which a reminder is provided, a threshold level can be set for use of the device, and a device can be removed from service based on passing a threshold, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Fabian in reference to the diagnostic devices disclosed.) […]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian to include automatically determining, by a processor, a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameter values as taught by Chowdhary. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with Chowdhary with the motivation of improving tracking of medical devices (See Related Art of Chowdhary in Paragraph [0003]).
Fabian/Chowdhary teaches the method as described above, Fabian/Chowdhary may not explicitly teach […] wherein the diagnostic device is an x-ray machine, and wherein the processor is configured to set a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values.
Hsieh teaches a method […] wherein the diagnostic device is an x-ray machine (See Paragraph [0115]: The patient can be examined by the imaging system that can be an x-ray machine.), and wherein the processor is configured to set a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values (See Paragraphs [0190]-[0191]: An acquisition engine can be utilized to utilize prior acquisitions to identify relationships between settings, events, and results to determine appropriate imaging device settings, ideal or preferred acquisition settings based on type of exam and type of patient and the settings can include intensity or radiation dosage settings for sufficient imaging quality, which the Examiner is interpreting to identify the ideal settings to encompass the claimed portion when combined with the teachings of Fabian/Chowdhary.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed to modify the method of Fabian/Chowdhary to include the diagnostic device is an x-ray machine, and wherein the processor is configured to set a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values as taught by Hsieh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary with Hsieh with the motivation of improving physician time efficiency (See Background of Hsieh in Paragraph [0003]).
As per claim 2, Fabian/Chowdhary/Hsieh discloses the method of claim 1 as described above. Fabian further teaches wherein the first parameter values contain information about which objects are combined to form the medical system (See Paragraph [0114]: The specific location within the medical facility collects data on patients, employees, and can also read RFID signals, which the Examiner is interpreting the data that is collected from the patients, employees, and RFID signals (interpreted as parameter values) is interpreted to encompass the combinations to form the medical system.).
As per claim 3, Fabian/Chowdhary/Hsieh discloses the method of claims 1-2 as described above. Fabian may not explicitly teach wherein a notification is output when, for the determined situation identifier, the corresponding second parameter values in the database reveal that at least one object is missing from the objects combined to form the medical system.
Chowdhary teaches a method wherein a notification is output when, for the determined situation identifier, the corresponding second parameter values in the database reveal that at least one object is missing from the objects combined to form the medical system (See Paragraphs [0033] and [0039]: The monitoring station can be configured to store information corresponding to a physical location of each tracked medical device and if the time for a predetermined event for a particular tracked medical device arrives, but the monitoring station does not receive confirmation that the predetermined event has occurred or if the predetermined event has or has not occurred, a notification can be provided, which the Examiner is interpreting the corresponding medical devices in a database and identifying if a predetermined event has or has not occurred to encompass the determined situation identifier, the corresponding second parameter values in the database reveal that at least one object is missing from the objects combined to form the medical system.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian to include the notification is output when, for the determined situation identifier, the corresponding second parameter values in the database reveal that at least one object is missing from the objects combined to form the medical system as taught by Chowdhary. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with Chowdhary with the motivation of improving tracking of medical devices (See Related Art of Chowdhary in Paragraph [0003]).
As per claim 5, Fabian/Chowdhary/Hsieh discloses the method of claims 1-2 as described above. Fabian further teaches wherein each of the objects has an RFID tag (See Paragraph [0094]: RFID tags are deployed to surgical team assets, which is interpreted to encompass each of the objects has an RFID tag.), and wherein acquiring the first parameter values comprises reading all the RFID tags of the objects of the medical system (See Paragraph [0094]: RFID tags are deployed so that patient and surgical team assets may be tracked and coordinated with the overall data management schema, which the Examiner is interpreting the ability to track patient and surgical team assets with RFID tags to encompass acquiring the parameter values by reading all the RFID tags of the objects of the medical system.).
As per claim 6, Fabian/Chowdhary/Hsieh discloses the method of claim 1 as described above. Fabian further teaches wherein the corresponding values in the database originate from a data record that is manually selected (See Paragraphs [0092]-[0095]: The client administrator can access the workflow interface and can view patient records, employee records, pharmacy inventory, and medication tracking, this information contains corresponding values, such as prior treatments of the patient, specialty of employee, complete list of present pharmaceutical treatments, and what medications the patient is taking, which the Examiner is interpreting the corresponding values originate from the data records that are described and these data records originate from a database (Further described databases specifically in Paragraph [0095] of Fabian and when combined with the manual abilities of Chowdhary in Paragraph [0008]).).
As per claim 7, Fabian/Chowdhary/Hsieh discloses the method of claim 1 as described above. Fabian further teaches wherein, with regard to the situation identifier of the medical system, a data record is learned (See Paragraphs [0086]-[0087]: When starting new procedures the employee database is used that holds employee records with their occupation and medical training history, and after the selections are made the record is remembered so in the future the optimal surgical teams can be formed, which the Examiner is interpreting the ability to remember how to form optimal surgical teams for future procedures to encompass a situation identifier of the medical, a data record is learned.), and the corresponding second parameter values in the database are formed from the data record (See Paragraphs [0095]-[0096]: Patient data includes all patient records, employee records data includes employee records and attendance history, and the pharmacy inventory is taken from a pharmacy database, which the Examiner is interpreting the patient records, employee records and pharmacy inventory as corresponding values in the database that are formed from the patient data, employee records data, and pharmacy database as the data records (When combined with Chowdhary in reference to the identification of medical devices in stored information.).).
As per independent claim 9, Fabian discloses a medical system comprising: an acquisition device configured to acquire first parameter values (See Paragraph [0114]: A specific location, can be an operating room, the procedure is able to collect patient vitals data, tracking data, patient and employee facial or voice recognition, wearable RFID, and patient and employee geo-location data within the medical facility.) that describe a current situation of the medical system (See Paragraph [0114]: Data can be collected by devices that use sensors placed within the medical facility to detect specified criteria, which the Examiner is interpreting the specified criteria to encompass a current situation of the medical system since the data is stored on a server for ease of viewing.), wherein the acquisition device acquires the first parameter values based on a camera, a barcode of one or more objects of the medical system, an RFID tag of the one or more objects of the medical system, or any combination thereof (See Paragraph [0094]: Various video algorithms may be employed along with video compression to enhance the user experience, and as well, cameras and RFID tags may be deployed throughout a hospital facility in order to enhance the ability to track patient and surgical procedure assets along with medical staff personnel and assets, which the Examiner is interpreting the inclusion of the cameras and RFID tags to encompass the claimed portion.), wherein the first parameter values comprise a presence, a setting, or the presence and the setting of the one or more objects of the medical system, and wherein the one or more objects of the medical system comprise a consumable, an instrument, a device, a tool, an operating table, an x-ray scanner, an anesthesia system, a monitor, an instrument table, an ultrasound scanner, a person, a ventilator, a cable, tubing, or any combination thereof (See Paragraphs [0094]-[0095]: Various video algorithms may be employed along with video compression to enhance the user experience, and as well, cameras and RFID tags may be deployed throughout a hospital facility in order to enhance the ability to track patient and surgical procedure assets along with medical staff personnel and assets, and client administrator data aggregation, which the Examiner is interpreting the inclusion of the cameras and RFID tags to encompass the claimed portion.); a data processor configured to: compare the first parameter values and the corresponding second parameter values (See Paragraphs [0114]­ [0115]: The user interface collects and distributes data to and from the administrator, employee and patient for the duration of the scheduled procedure, the specific location of the procedure within the medical facility has the capability to collect data that includes patient vitals data, tracking data, patient and employee facial recognition, and patient and employee geo-location data within the medical facility, and the procedure review data can comprise procedure tracking data that is aggregated and analyzed, which the Examiner is interpreting the tracking data aggregation and analyzation to encompass when combined with the second parameter values of Chowdhary as described below would encompass the claimed portion.).
While Fabian teaches the system as described above, Fabian may not explicitly teach a data processor configured to: automatically determine a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameters values; and a controller configured to: automatically set a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values, […].
Chowdhary teaches a system for a data processor configured to: automatically determine a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameters values (See Paragraphs [0032]-[0033]: The time for a predetermined event for a particular tracked medical device (e.g., by use of a unique identifier) to provide an indication that the time for the predetermined event is arriving or has arrived, the monitoring station can be configured to request confirmation that the predetermined event has been completed and in the event that no confirmation is provided, a periodic follow up with subsequent requests for confirmation, and the monitoring station can be configured to store information corresponding to a physical location of the tracked medical device, information can be identified on a medical device's location from a stored information area, which the Examiner is interpreting to encompass the claimed portion when combined with the parameter values of Fabian); and a controller configured to: automatically set a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values (See Paragraphs [0036]-[0039]: The tracking device is used to identify when a tracked medical device is removed from service based on the amount of time the tracked medical device that includes identification of a first point in time at which the tracked medical device has been calibrated, validated, and placed into service, activation of the tracking device may also include setting or scheduling a second point in time at which a reminder is provided, a threshold level can be set for use of the device, and a device can be removed from service based on passing a threshold, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Fabian in reference to the diagnostic devices disclosed.), […]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Fabian to include automatically determine a situation identifier describing a predetermined medical procedure for the current situation of the medical system based on the acquired first parameter values, wherein second parameter values stored in a database correspond to the situation identifier and the first parameters values; and automatically set a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values as taught by Chowdhary. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with Chowdhary with the motivation of improving tracking of medical devices (See Related Art of Chowdhary in Paragraph [0003]).
While Fabian/Chowdhary teaches the system as described above, Fabian/Chowdhary may not explicitly teach […] wherein the diagnostic device is an x-ray machine, and wherein set of the diagnostic device comprises set of a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values.
Hsieh teaches a system […] wherein the diagnostic device is an x-ray machine (See Paragraph [0115]: The patient can be examined by the imaging system that can be an x-ray machine.), and wherein set of the diagnostic device comprises set of a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values (See Paragraphs [0190]-[0191]: An acquisition engine can be utilized to utilize prior acquisitions to identify relationships between settings, events, and results to determine appropriate imaging device settings, ideal or preferred acquisition settings based on type of exam and type of patient and the settings can include intensity or radiation dosage settings for sufficient imaging quality, which the Examiner is interpreting to identify the ideal settings to encompass the claimed portion when combined with the teachings of Fabian/Chowdhary.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed to modify the system of Fabian/Chowdhary to include the diagnostic device is an x-ray machine, and wherein set of the diagnostic device comprises set of a dose, a contrast, or the dose and the contrast of the x-ray machine according to the second parameter values as taught by Hsieh. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary with Hsieh with the motivation of improving physician time efficiency (See Background of Hsieh in Paragraph [0003]).
As per claim 12, Fabian/Chowdhary/Hsieh teaches the system of claim 9 as described above. Fabian further teaches wherein the first parameter values contain information about which objects are combined to form the medical system (See Paragraph [0114]: The specific location within the medical facility collects data on patients, employees, and can also read RFID signals, which the Examiner is interpreting the data that is collected from the patients, employees, and RFID signals (interpreted as parameter values) is interpreted to encompass the combinations to form the medical system.).
As per claim 14, Fabian/Chowdhary/Hsieh teaches the system of claims 9-12 as described above. Fabian further teaches wherein each of the one or more objects has an RFID tag (See Paragraph [0094]: RFID tags are deployed to surgical team assets, which is interpreted to encompass each of the objects has an RFID tag.), and wherein the acquisition of the first parameter values comprises reading all the RFID tags of the one or more objects of the medical system (See Paragraph [0094]: RFID tags are deployed so that patient and surgical team assets may be tracked and coordinated with the overall data management schema, which the Examiner is interpreting the ability to track patient and surgical team assets with RFID tags to encompass acquiring the parameter values by reading all the RFID tags of the objects of the medical system.).
As per claim 15, Fabian/Chowdhary/Hsieh teaches the system of claim 9 as described above. Fabian further teaches wherein the corresponding second parameter values in the database originate from a data record that is manually selected (See Paragraphs [0092]­ [0095]: The client administrator can access the workflow interface and can view patient records, employee records, pharmacy inventory, and medication tracking, this information contains corresponding values, such as prior treatments of the patient, specialty of employee, complete list of present pharmaceutical treatments, and what medications the patient is taking, which the Examiner is interpreting the corresponding values originate from the data records that are described and these data records originate from a database (Further described databases specifically in Paragraph [0095] of Fabian and when combined with the manual abilities of Chowdhary in Paragraph [0008]).).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al. (U.S. Patent Pre-Grant Publication No. 2017/0177807) in view of Chowdhary et al. (U.S. Patent Pre-Grant Publication No. 2013/0285826) in view of Hsieh et al. (U.S. Patent Pre-Grant Publication No. 2018/0144466) in further view of Barnett et al. (U.S. Patent Pre-Grant Publication No. 2018/0338801).
As per claim 8, Fabian/Chowdhary/Hsieh discloses the method of claim 1 as described above. Fabian further teaches wherein the method further comprises automatically checking, by an inventory control system, whether a further object of the object type is in stock for a further operating procedure (See Paragraph [0024]: Required medical supplies, medical devices, medicines, and other special needs are sourced and earmarked within inventory or placed into an order cue, which is added to a cost file, which the Examiner is interpreting earmarking inventory or adding to an order cue to encompass if the object type is in stock for a further operating procedure.).
While Fabian teaches a method for automatically checking, by an inventory control system, whether a further object of the object type is in stock for a further operating procedure, Fabian/Chowdhary/Hsieh may not explicitly teach wherein one of the objects is assigned to an object type that is useable only once in an operating procedure of the medical system.
Barnett teaches a method for wherein one of the objects is assigned to an object type that is useable only once in an operating procedure of the medical system (See Paragraph [0032]: A discard region of a tray for instruments that cannot be used and should be discarded, which the Examiner is interpreting the instruments objects and the instruments that are to be discarded are interpreted as the object type that is usable only once in an operating procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian/Chowdhary/Hsieh to include that the object type is disposable as taught by Barnett. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary/Hsieh with Barnett with the motivation of improving medical procedure management (See Background of Barnett in Paragraph [0009]).
Claims 18, 20, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al. (U.S. Patent Pre-Grant Publication No. 2017/0177807) in view of Chowdhary et al. (U.S. Patent Pre-Grant Publication No. 2013/0285826) in view of Hsieh et al. (U.S. Patent Pre-Grant Publication No. 2018/0144466) in further view of Igarashi (U.S. Patent Pre- Grant Publication No. US 2012/0278359).
As per claim 18, Fabian/Chowdhary/Hsieh teaches the method of claim 1 as described above. Fabian/Chowdhary/Hsieh may not explicitly teach wherein the parameter values describe the current situation of the medical system are acquired from the acquisition device during the medical procedure.
Igarashi teaches a method wherein the parameter values that describe the current situation of the medical system are acquired from the acquisition device during the medical procedure (See Paragraphs [0060]-[0064]: Examination information acquisition unit transmits a request for transmitting past examination information corresponding to the patient information acquired by the patient information acquisition unit, which the Examiner is interpreting that the request may occur at any point during a procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian/Chowdhary to include an acquisition of information during a procedure as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
As per claim 20, Fabian/Chowdhary/Hsieh teaches the system of claim 9 as described above. Fabian/Chowdhary/Hsieh may not explicitly teach wherein the acquisition device is configured to acquire the first parameter values that describe the current situation of the medical system during the medical procedure.
Igarashi teaches a system wherein the acquisition device is configured to acquire the first parameter values that describe the current situation of the medical system during the medical procedure (See Paragraphs [0060]-[0064]: Examination information acquisition unit transmits a request for transmitting past examination information corresponding to the patient information acquired by the patient information acquisition unit, which the Examiner is interpreting that the request may occur at any point during a procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Fabian/Chowdhary/Hsieh to include an acquisition of information during a procedure as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary/Hsieh with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
As per claim 22, Fabian/Chowdhary/Hsieh teaches the system of claim 9 as described above. Fabian/Chowdhary/Hsieh may not explicitly teach wherein the diagnostic device comprises an ultrasound device, and wherein setting the device comprises setting the ultrasound scanner according to the second parameter values.
Igarashi teaches a system wherein the diagnostic device comprises an ultrasound device, and wherein setting the device comprises setting the ultrasound scanner according to the second parameter values (See Paragraphs [0030]- [0031]: An imaging condition setting unit can be used to adjust the image diagnostic apparatus settings, which the Examiner is interpreting to encompass the claimed portion when combined with the parameter values of Fabian and Chowdhary.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Fabian/Chowdhary/Hsieh to include the diagnostic device comprises an ultrasound device, and wherein setting the device comprises setting the ultrasound scanner according to the second parameter values as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary/Hsieh with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
As per claim 23, Fabian/Chowdhary/Hsieh teaches the method of claim 1 as described above. Fabian further teaches learning, by the processor, the second parameter values stored in the database based on the first parameter values and the subsequent parameter values (See Paragraph [0087]: Artificial intelligence can be utilized with user input and output patterns can be anticipated by identifying one or more related concepts that relate to the root concept, and generating a multi-dimensional array based on the input array that includes the one or more related concepts correlating a concept in the multi-dimensional array to a first element in a database, wherein the first element in the database includes a link to a second element in the database, which the Examiner is interpreting this process to encompass the claimed portion when combined with Chowdhary.).
While Fabian discloses learning, by the processor, the second parameter values stored in the database based on the first parameter values and the subsequent parameter values, Fabian/Chowdhary/Hsieh may not explicitly teach repeating the acquiring, the automatically determining, and the comparing for a subsequent medical procedure and subsequent parameter values.
Igarashi teaches a method comprising repeating the acquiring, the automatically determining, and the comparing for a subsequent medical procedure and subsequent parameter values (See Paragraph [0074]: The imaging and acquiring medical image data of various patients are performed repeatedly in a similar flow that allows for reexamination of a same patient is performed, past medical image data corresponding to the patient ID, tag information attached to the past medical image data corresponding to the patient ID, tag information attached to the past medical image data is acquired as examination information by the database control unit in searching past examination information, which the Examiner is interpreting the process to encompass the claimed portion when combined with the parameter acquirements of Fabian and Chowdhary.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian/Chowdhary/Hsieh to include repeating the acquiring, the automatically determining, and the comparing for a subsequent medical procedure and subsequent parameter values as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary/Hsieh with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
As per claim 25, Fabian/Chowdhary/Hsieh teaches the method of claim 1 as described above. Fabian/Chowdhary/Hsieh may not explicitly teach wherein the diagnostic device comprises an ultrasound device, and wherein the processor is configured to set the ultrasound scanner according to the second parameter values.
Igarashi teaches a method wherein the diagnostic device comprises an ultrasound device, and wherein the processor is configured to set the ultrasound scanner according to the second parameter values (See Paragraphs [0030]- [0031]: An imaging condition setting unit can be used to adjust the image diagnostic apparatus settings, which the Examiner is interpreting to encompass the claimed portion when combined with the parameter values of Fabian and Chowdhary.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian/Chowdhary/Hsieh to include the diagnostic device comprises an ultrasound device, and wherein the controller is configured to set the ultrasound scanner according to the second parameter values as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Chowdhary/Hsieh with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).

Response to Arguments
In the Remarks filed on March 3, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 112(b) rejection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the 35 U.S.C. 112(b) rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) independent claims 1 and 9 have been amended to recite setting a dose, a contrast, or the dose and the contrast of an x-ray machine. The amendments connect the method to a tangible and concrete improvement in the safety of medical procedures and provide more than as abstract idea; (2) Fabian, Chowdhary, and Igarashi, either alone or in combination, do not teach or suggest automatically setting "a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values," as recited by independent claim 1; and (3) Fabian, Chowdhary, and Igarashi does not teach or suggest automatically setting a diagnostic device of the medical system, as required by independent claim 1.
In response to argument (1), the Examiner does not acknowledge that the newly amended independent claims 1 and 9 connect the method to a tangible and concrete improvement in the safety of medical procedures and provide more than as abstract idea. The newly amended claimed portions do not integrate the method to a tangible and concrete improvement to the safety of medical procedures as the claimed portions recite a method of organizing human activity as the setting of dose, contrast, or the dose and contrast can be communicated to a user to manually adjust the x-ray machine. The 35 U.S.C. 101 rejection(s) stand. 
In response to argument (2), the Examiner does not acknowledge that Fabian, Chowdhary, and Igarashi, either alone or in combination, do not teach or suggest automatically setting "a diagnostic device of the medical system based on the corresponding second parameter values from the database when one of the first parameter values differs from the corresponding second parameter values," as recited by independent claim 1. The Examiner asserts that Fabian supplies second parameter values that differs from the first parameter values as Chowdhary' s parameters relates to the presence of a medical device relating to a predetermined time threshold (See Paragraph [0010]) which would differ from Fabian's first parameters and that Chowdhary would encompass setting for the diagnostic device of the medical system based on the corresponding second parameter value as Chowdhary' s dependence on medical device's being present to encompass setting a diagnostic device of the medical system as the presence of a medical device at a certain time would be necessary for a diagnostic device to be present for a medical procedure. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (3), the Examiner acknowledges that Fabian, Chowdhary, and Igarashi does not teach or suggest automatically setting a diagnostic device of the medical system, as required by independent claim 1. The Examiner has supplemented the combination of Fabian and Chowdhary with Hsieh et al. (U.S. Patent Pre-Grant Publication No. 2018/0144466) to encompass automatically setting a diagnostic device of the medical system, as required by independent claim 1 in Paragraphs [0190]-[0191] an acquisition engine can be utilized to utilize prior acquisitions to identify relationships between settings, events, and results to determine appropriate imaging device settings, ideal or preferred acquisition settings based on type of exam and type of patient and the settings can include intensity or radiation dosage settings for sufficient imaging quality, which the Examiner is interpreting to identify the ideal settings to encompass the claimed portion when combined with the teachings of Fabian/Chowdhary. The 35 U.S.C. 103 rejection(s) stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okerlund et al. (U.S. Patent Pre-Grant Publication No. 2018/0338801), describes an imaging system for use in medical intervention procedure planning capable of data acquisition, image generation, and post processing, Kamen et al. (U.S. Patent Pre-Grant Publication No. 2012/0185267), describes a system for electronic patient care that is configured to monitor a patient-care device, and Kindt et al. ("Dynamic Service Switching for the Medical IoT"), describes reducing energy consumption by monitoring medical devices within a predetermined environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626